Citation Nr: 0821587	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD), for 
the period from February 18, 1998 through August 8, 1999.

2.  Entitlement to an increased, staged disability rating for 
PTSD, evaluated as noncompensable for the period from August 
9, 1999 through February 24, 2005.

3.  Entitlement to an increased staged disability rating for 
PTSD, evaluated as 50 percent disabling since February 25, 
2005.

4.  Entitlement to an effective date earlier than February 
25, 2005, for a total disability rating based on individual 
unemployability (TDIU).

5.  Entitlement to an increased disability rating for 
herniated nucleus pulposus, L4-L5, post-operative with 
hyperesthesia of the right calf, currently evaluated as 40 
percent disabling. 

6.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy associated 
with lumbar spine herniated disc with diskectomy and 
degenerative joint disease, prior to November 19, 2005.

7.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy associated 
with lumbar spine herniated disc with diskectomy and 
degenerative joint disease, prior to November 19, 2005.

8.  Entitlement to an increased disability rating for left 
lower extremity radiculopathy associated with lumbar spine 
herniated disc with diskectomy and degenerative joint 
disease, evaluated as noncompensable from November 19, 2005.

9.  Entitlement to an increased disability rating for 
service-connected right lower extremity radiculopathy 
associated with lumbar spine herniated disc with diskectomy 
and degenerative joint disease, evaluated as noncompensable 
from November 19, 2005.

10.  Entitlement to an effective date earlier than April 15, 
2004, for the award of separate disability evaluations for 
left and right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Muskogee, Oklahoma.  

In a January 2005 rating decision, the RO granted the veteran 
service connection for PTSD, and assigned a 50 percent 
disability evaluation, effective February 18, 1998, as well 
as a noncompensable disability evaluation, effective August 
9, 1999.  In a May 2005 Decision Review Officer decision, the 
veteran was granted an increased, 50 percent disability 
evaluation for his PTSD, effective February 25, 2005, as well 
as entitlement to a TDIU.  

Likewise, at his June 2005 videoconference hearing and in a 
July 2005 statement, the veteran and his representative 
appear to have raised the issue of clear and unmistakable 
error (CUE) in the RO's August 1997 rating decision, which 
denied the veteran's claim of entitlement to a TDIU.  (See 
June 2005 BVA Transcript at p. 3).  However, this issue has 
not been adjudicated by the RO, nor developed for appellate 
consideration.   Likewise, as will be explained below, the 
veteran, through his representative, withdrew, in a December 
2007 statement and at his January 2008 BVA videoconference 
hearing, all issues except entitlement to a compensable 
disability rating for PTSD for the period August 9, 1999 
through February 24, 2005 and entitlement to an effective 
date earlier than February 25, 2005, for the grant of TDIU.  

Additional evidence was received into the record following 
certification of the appeal to the Board without prior RO 
consideration, nor waiver of RO consideration by the 
appellant or his representative.  However, this evidence is 
dated subsequent to the rating period on appeal, and as such, 
is not pertinent to the issue adjudicated on the merits 
herein.  As such, the veteran is not prejudiced by the 
Board's adjudication of the matter herein.  Bernard v. Brown, 
4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

Unfortunately, further due process development is required 
before the Board can adjudicate the veteran's pending claim 
for an earlier effective date for TDIU.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  On December 6, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, though his authorized representative, that a 
withdrawal of his appeal is requested as to the issues of:   
entitlement to an increased disability rating for herniated 
nucleus pulposus, L4-L5, post-operative with hyperesthesia of 
the right calf; entitlement to an initial disability rating 
in excess of 10 percent for left lower extremity 
radiculopathy, prior to November 19, 2005; entitlement to an 
initial disability rating in excess of 10 percent for right 
lower extremity radiculopathy, prior to November 19, 2005; 
entitlement to a compensable disability rating for left lower 
extremity radiculopathy from November 19, 2005; entitlement 
to a compensable disability rating for service-connected 
right lower extremity radiculopathy from November 19, 2005; 
entitlement to an effective date earlier than April 15, 2004, 
for the award of separate disability evaluations for left and 
right lower extremity radiculopathy; entitlement to an 
initial disability evaluation in excess of 50 percent for 
PTSD from February 18, 1998 to August 8, 1999; and 
entitlement to a staged disability evaluation for PTSD in 
excess of 50 percent for the period since February 25, 2005.  

2.  Throughout the rating period from August 9, 1999 to 
February 24, 2005, the veteran did not seek treatment for his 
PTSD; on August 9, 1999, his PTSD was described as stable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an increased disability rating for herniated nucleus 
pulposus, L4-L5, post-operative with hyperesthesia of the 
right calf.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an initial disability rating in excess of 10 percent for left 
lower extremity radiculopathy, prior to November 19, 2005.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an initial disability rating in excess of 10 percent for 
right lower extremity radiculopathy, prior to November 19, 
2005.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
a compensable disability rating for left lower extremity 
radiculopathy from November 19, 2005.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
a compensable disability rating for service-connected right 
lower extremity radiculopathy from November 19, 2005.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an effective date earlier than April 15, 2004, for the award 
of separate disability evaluations for left and right lower 
extremity radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an initial disability rating in excess of 50 percent for 
service-connected PTSD for the period February 18, 1998 
through August 8, 1999.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

8.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
a staged disability rating in excess of 50 percent for 
service-connected PTSD for the period from February 25, 2005.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

9.  The criteria for an initial compensable staged disability 
evaluation for PTSD, for the period from August 9, 1999 
through February 24, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals of Substantive Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his representative, has withdrawn his appeal as to 
the issues of entitlement to an increased disability rating 
for herniated nucleus pulposus, L4-L5, post-operative with 
hyperesthesia of the right calf; entitlement to an initial 
disability rating in excess of 10 percent for left lower 
extremity radiculopathy, prior to November 19, 2005; 
entitlement to an initial disability rating in excess of 10 
percent for right lower extremity radiculopathy, prior to 
November 19, 2005; entitlement to a compensable disability 
rating for left lower extremity radiculopathy from November 
19, 2005; entitlement to a compensable disability rating for 
service-connected right lower extremity radiculopathy from 
November 19, 2005; entitlement to an effective date earlier 
than April 15, 2004, for the award of separate disability 
evaluations for left and right lower extremity radiculopathy; 
entitlement to an initial disability evaluation in excess of 
50 percent for PTSD from February 18, 1998 to August 8, 1999; 
and entitlement to a staged disability evaluation in excess 
of 50 percent for PTSD for the period since February 25, 
2005.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and these claims are dismissed.

Increased Disability Evaluation For PTSD, For the Period 
From August 9, 1999 Through February 24, 2005

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
December 2003 which informed the appellant of what evidence 
was required to substantiate his initial claim for service 
connection for PTSD.  As the January 2005 rating decision on 
appeal granted the veteran's claim of entitlement to service 
connection for PTSD, such claim is now substantiated.   As 
such, his filing of a notice of disagreement as to the 
initial ratings assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment trigger 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The May 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
PTSD, and included a description of the rating formula for 
all possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular ratings, but also 
to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  

In addition, the January 2007 letter, as well as a November 
2007 letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
transcripts of his multiple hearings before Veterans Law 
Judges (VLJs) of the Board.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  According 
to the current regulations, a mental disorder should be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment . . . ."  See 38 C.F.R. 
§ 4.126(a) (2007).  The veteran's PTSD is currently evaluated 
as noncompensable under 38 C.F.R. § 4.130, Diagnostic Code 
9411 for the period from August 9, 1999 through February 24, 
2005.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
disability evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

A 70 percent disability evaluation is assigned under this 
Code for occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood due to symptoms such as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  

Upon reviewing the rating criteria in relation to the 
veteran's PTSD symptoms, the Board finds that his disability 
picture does not support a compensable disability rating for 
his PTSD for the period from August 9, 1999 through February 
24, 2005.  In this regard, the Board notes that the veteran 
was seen at the VA on August 9, 1999, wherein his PTSD was 
determined to be stable.  In addition, the veteran's VA 
medical records for the relevant time period have been 
associated with his claims file, and these records do not 
show any treatment for, or complaints related to, his PTSD 
for the period from August 9, 1999 through February 24, 2005.  
The Board acknowledges that the veteran testified at his most 
recent, January 16, 2008 Board videoconference hearing that 
he did not seek therapy for his PTSD during the relevant time 
period because he did not find it helpful.  The Board also 
notes that he testified only as to his current symptoms 
related to his PTSD.  More significantly, the Board notes 
that the veteran has not provided any objective medical 
evidence of his PTSD symptomatology for the time period at 
issue, and as fully discussed below, failed to report for a 
VA examination without good cause.  Therefore, the Board 
finds that the medical evidence of record does not establish 
that his PTSD fits within the criteria for a higher, 
compensable rating for the period from August 9, 1999 through 
February 24, 2005.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis for the time period at issue.  However, the record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards.  See 38 C.F.R. § 3.321(b)(1).  
There has been no showing by him or anyone on his behalf that 
his PTSD, standing alone, has caused marked interference with 
his employment or that his PTSD necessitated frequent periods 
of hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  In 
fact, there is no evidence of any hospitalization during the 
relevant time period.  As such, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that the Court has held that, where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has made evidentiary 
assertions that his PTSD is more severe than evaluated for 
the period from August 9, 1999 through February 24, 2005.  
Under 38 C.F.R. § 3.326(a) (2007), a VA examination will be 
authorized where there is a possibility of a valid claim.  
The veteran had been scheduled for a VA examination in order 
to evaluate the current manifestations and severity of his 
PTSD in December 2004.  However, he failed to report for his 
evaluation as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed; when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for service connection, the claim 
shall be evaluated on the evidence of record).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not ... a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  Thus, although 
additional information may have been gained to his benefit 
from the examination, the veteran did not comply with VA's 
best efforts to have him examined.  



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the issue of entitlement to an increased 
disability rating for herniated nucleus pulposus, L4-L5, 
post-operative with hyperesthesia of the right calf is 
dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for left lower 
extremity radiculopathy, prior to November 19, 2005, is 
dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for right lower 
extremity radiculopathy, prior to November 19, 2005, is 
dismissed.

The appeal of the issue of entitlement to a compensable 
disability rating for left lower extremity radiculopathy from 
November 19, 2005 is dismissed.

The appeal of the issue of entitlement to a compensable 
disability rating for service-connected right lower extremity 
radiculopathy from November 19, 2005 is dismissed.

The appeal of the issue of entitlement to an effective date 
earlier than April 15, 2004, for the award of separate 
disability evaluations for left and right lower extremity 
radiculopathy is dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 50 percent for PTSD, for the 
period from February 18, 1998 through August 8, 1999, is 
dismissed.

The appeal of the issue of entitlement to a staged disability 
rating in excess of 50 percent for PTSD, for the period from 
February 25, 2005, is dismissed.

The claim for a compensable disability rating for PTSD, for 
the period from August 9, 1999 through February 24, 2005, 
is denied.


REMAND

As previously discussed, the RO, in May 2005, granted the 
veteran's claim of entitlement to TDIU, effective February 
25, 2005.  In a July 2005 statement, as well as at the 
veteran's June 2005 and January 2008 videoconference 
hearings, the veteran's representative indicated that the 
veteran disagreed with the effective date assigned by the RO 
for the grant of entitlement to a TDIU.  This constitutes a 
timely notice of disagreement (NOD) with the RO's May 2005 
rating decision.  So this claim must be remanded to the RO 
for issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

The RO must provide the veteran a 
statement of the case with respect to his 
claim of entitlement to an effective date 
prior to February 25, 2005 for the grant 
of entitlement to a TDIU.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________                    
___________________________
                   L. J. DRIEVER                                           
ROBERT E. SULLIVAN
          Acting Veterans Law Judge                                     
Veterans Law Judge             
          Board of Veterans' Appeals                                 
Board of Veterans' Appeals



___________________________________________
U. R. POWELL
Veterans Law Judge 
Board of Veterans Appeals 




 Department of Veterans Affairs


